Citation Nr: 1443721	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a transient ischemic attack.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of entitlement to an increased disability rating for residuals of a transient ischemic attack is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in equipoise regarding whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran contends that his service-connected disability prevents him from securing or following any substantially gainful occupation and that he left his last job as result of his service-connected disability.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2013).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

The Veteran is service-connected for coronary artery disease, evaluated as 60 percent disabling; diabetes mellitus, type II with mild diabetic retinopathy, evaluated as 20 percent disabling; history of transient ischemic attack with associated mild pharyngeal dysphagia, evaluated as 10 percent disabling; impotence, evaluated as noncompensable and hypertension, evaluated as noncompensable  As the Veteran is in receipt of one disability rated at 60 percent, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence indicates that the Veteran's service-connected disabilities would make it difficult for the Veteran to obtain or maintain most types of employment.  The Veteran reported that his diabetes, heart disease and stroke affected his ability to perform full-time employment and he became too disabiled to work in January 2002.  See Veteran's February 2010 Application for Increased Compensation Based on Unemployability.  At that time the Veteran owned a towing company.  He received a law degree in 1984.  The Veteran asserts that he has been unable to practice law after the ischemic attack.  A private independent medical evaluation dated in March 2011 reveals that the Veteran reported short-term memory problems and that he is a slow thinker.  He indicated that he gets confused very easily and has difficulty making critical decisions, which is important for his work as a lawyer and in operating a company.  The physician observed that the Veteran was easily confused and had trouble with short-term memory on the day of the evaluation.  He appeared to be handicapped in his thinking ability and conceptualization to a certain extent.  The physician noted that the Veteran was a confused historian, which was not what he would expect from a man of his intelligence and functioning as an attorney.  The physician provided the opinion that the Veteran's main source of employment as an attorney is definitely compromised.  He indicated that a neuropsychological examination is indicated to assess his present cognitive skills and his conceptualization and memory.  The Veteran was provided with a VA cranial nerve examination in November 2011.  The Veteran reported that he feels the cerebrovascular accident caused memory problems which prevent him from working as a lawyer, tow truck driver, bus driver and business owner.  He can do activities of daily living and travel if he stays focused, but he gets distracted easily and forgets what he is doing.  The examiner provided the opinion that the Veteran's service-connected problem of hemorrhage of the brain has caused a residual problem with his thinking and remembering ability and prevents him from continuing with his occupation as a lawyer and owner of a trucking company.  He is able to maintain physical labor, but he cannot remember and think properly to manage either occupation.  The examiner determined that this would also prevent sedentary employment without close supervision and instructions.  The examiner provided an addendum in November 2011 noting that the records show that the Veteran has had problems with memory loss prior to the cerebrovascular accident and with subjective evidence from the Veteran that he cannot work due to memory loss and the Veteran's poor answering of history questions, it was determined that some of his memory loss may have resulted from the cerebrovascular accident.  It is impossible to determine how much was from the stroke and how much is from normal aging process.  She determined that it is less likely as not caused by or a result of the CVA and could be only mere speculation as it is impossible to divide the memory loss into specific sections and percentages.  The Board notes that the examiner specifically asserted that some of the Veteran's memory loss is attributable to the ischemic attack and some of it is a result of the normal aging process or a nonservice-connected condition; however she could not separate how much memory loss was related to the service-connected disability.  The Court of Veteran's Appeals has held that where symptoms of a service-connected and nonservice-connected disability overlap and cannot clearly be delineated, all of the symptoms will be attributed to the service connected disability.  See Mittlieder v. West, 11 Vet. App. 181 (1998).  In light of the foregoing, the Board finds that the evidence of record shows that the Veteran's residuals of CVA include impairment of memory and cognitive functioning and results in the Veteran unable to obtain and maintain in employment in a physical and/or sedentary occupation.

In conclusion, the evidence of record indicates that Veteran would have difficulty with most occupations due to his service-connected history of transient ischemic attack and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to his  service-connected disabilities.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.


REMAND

With respect to the Veteran's increased disability rating for residuals of a transient ischemic attack, it is currently evaluated as analogous to hemorrhage of the brain vessels under Diagnostic Code 8009.  Under Diagnostic Code 8009, vascular conditions are to be rated as 100 percent disabling for six months following a cerebrovascular accident, with a minimum 10 percent rating assigned under this Diagnostic Code thereafter as well as separate ratings for any residuals of cerebrovascular accident.  See 38 C.F.R. § 4.124a , Diagnostic Code 8009 (2013).  The Board notes that the evidence indicates that the Veteran has memory loss and cognitive deficits as a result of the transient ischemic attack.  The physician in a private independent medical evaluation dated in March 2011 determined that a neuropsychological evaluation is indicated to assess the Veteran's cognitive skills, conceptualization and memory.  The Veteran was provided with a VA cranial nerve examination in November 2011; however, this examination did not adequately evaluate the nature and severity of the Veteran's cognitive disabilities and the Veteran was not provided with a neuropsychological examination to evaluate the severity of any memory and cognitive problems as a result of his transient ischemic attack.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to any residuals from the transient ischemic attack.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA neuropsychological examination by an appropriate physician to determine the current nature and severity of any memory or cognitive impairment as a result of his service-connected transient ischemic attack.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should address the degree to which the service-connected transient ischemic attack is manifested by facets of cognitive impairment including memory, attention, concentration, executive functions; judgment; social interaction; orientation, motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects and communication. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s) and state whether each is shown to be caused by the Veteran's transient ischemic attack.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of transient ischemic attack.  If the manifestations cannot clearly be distinguished, the examiner should clearly state this in his or her report.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


